Citation Nr: 0843312	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-39 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
bilateral hearing loss.

2.	Entitlement to an increased initial rating for bilateral 
hearing loss, currently evaluated as 50 percent prior to 
October 20, 2007, and 80 percent thereafter.

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from October 1943 to 
April 1946 and from April 1948 to March 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2005 and January and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at a November 2008 hearing conducted at 
the RO.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran is currently diagnosed with a depressive 
disorder that is caused by his service-connected bilateral 
hearing loss.

2.	Prior to October 20, 2007, the veteran's bilateral hearing 
loss is productive of no more than Level VIII hearing 
acuity in each ear.

3.	As of October 20, 2007, the veteran's bilateral hearing 
loss is productive of no more than Level IX hearing acuity 
in the right ear and Level XI hearing acuity in the left 
ear.


CONCLUSIONS OF LAW

1.	A depressive disorder is proximately due to the veteran's 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2008).

2.	The criteria for entitlement to an initial evaluation in 
excess of 50 percent prior to October 20, 2007, and 80 
percent thereafter, for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in February 2005 
and January 2007.  The RO's July 2003 and May and September 
2006 notice letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A May 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA and private treatment records and reports 
have also been obtained.  The veteran has not identified any 
additional records that should be obtained prior to a Board 
decision.  The veteran was afforded VA examinations in 
December 2004 and January and October 2007.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

The veteran seeks service connection for a depressive 
disorder as secondary to his service-connected bilateral 
hearing loss.  Specifically, he contends that, due to his 
severe hearing loss, he is unable and embarrassed to go out 
in public.

Evidence of record indicates the veteran was diagnosed with a 
psychiatric disorder as early as October 2005.  An April 2006 
VA treatment record indicates the veteran then suffered from 
severe depression related to his service-connected hearing 
loss.  In November 2006, the veteran's treating VA physician 
stated that the veteran's wife reports he is very obsessed 
with his hearing deficit.  The physician noted that the 
veteran's hearing loss has impaired his relationships with 
family and friends, and opined that the veteran's hearing 
impairment is strongly contributing to his depression.
 
Finally, the Board observes the veteran was provided a VA 
examination in January 2007 to determine the etiology of his 
currently diagnosed depressive disorder.  After reviewing the 
claims file and examining the veteran, the VA examiner 
diagnosed the veteran with an adjustment disorder with 
depressed mood.  The VA examiner opined that the veteran's 
adjustment disorder with depressed mood is in response to 
multiple stressors, including, but not limited to, his 
service-connected bilateral hearing loss.  Further, the VA 
examiner noted that the veteran's hearing loss disability is 
contributory to his mental health condition but is not solely 
determinative or singularly causal to it.

Regardless of the appropriate current diagnosis, the Board is 
satisfied that the probative medical evidence demonstrates a 
competent diagnosis of a depressive disorder during this 
appeal.  See McClain v. Nicholson, 21 Vet App 319 (2007) 
(requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.").  Moreover, the Board finds that 
such disability is secondary to his service-connected 
bilateral hearing loss.  In this regard, VA treatment 
records, a November 2006 statement from the veteran's 
treating VA physician, as well as a January 2007 VA 
examination report, clearly indicate that the veteran's 
bilateral hearing loss contributes to his depressive 
disorder.

In light of the above evidence, the Board finds that the 
competent evidence shows that the veteran's claimed 
depressive disorder is at least as likely as not secondary to 
his service-connected bilateral hearing loss.  As such, 
service connection for this disability is warranted, and the 
veteran's appeal is granted  See 38 C.F.R. § 3.310 (2008).

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected bilateral hearing loss has 
been evaluated by the RO as 50 percent disabling prior to 
October 20, 2007, and 80 percent thereafter, under the 
provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2008).  In evaluating hearing loss, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

Turning to the record, on the audiological evaluation in 
December 2004, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
80
85
85
76
LEFT
65
95
95
105
90

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 52 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for both ears is 
VIII.  See 38 C.F.R. § 4.85.  Entering the category 
designations for each ear into Table VII results in a 50 
percent disability rating under Diagnostic Code 6100.

The record indicates the veteran also underwent audiological 
testing on October 20, 2007.  Pure tone thresholds, in 
decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
60
85
85
90
80
LEFT
65
90
95
100
88

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 16 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for both ears is IX 
in the right ear and XI in the left.  See 38 C.F.R. § 4.85.  
Entering the category designations for each ear into Table 
VII results in an 80 percent disability rating under 
Diagnostic Code 6100.

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than the assigned disability 
evaluations, and that he is entitled to a higher evaluation 
for such hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  
Furthermore, the veteran's private audiological records do 
not indicate a higher evaluation is warranted at any time 
during the appeal period.

In sum, the Board finds that there is no audiological 
evidence of record to support an evaluation in excess of 50 
percent prior to October 20, 2007, and 80 percent thereafter, 
for the veteran's bilateral hearing loss disability.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.  Consequently, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Service connection for a depressive disorder is granted.

An evaluation in excess of 50 percent prior to October 20, 
2007, and 80 percent thereafter for bilateral hearing loss is 
denied.


REMAND

The veteran is seeking a total disability evaluation based 
upon individual unemployability (TDIU) due to service-
connected disabilities.  As noted above, the Board has 
granted service connection for a depressive disorder.  Based 
on the Board's decision above, as well as recent rating 
actions by the RO, specifically a February 2008 decision 
increasing the veteran's disability evaluation for hearing 
loss from 50 percent to 80 percent, the Board finds that 
additional development is required to determine the degree of 
industrial impairment resulting from the veteran's service-
connected disabilities, standing alone.  See Beaty v. Brown, 
6 Vet. App. 532 (1994).  The evidence of record does not 
clearly indicate whether the veteran is unemployable as the 
result of either his service-connected or his nonservice 
connected disabilities.

Concerning the TDIU claim, VA may not reject a TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994). In Friscia, supra, the 
Court specifically stated that VA has a duty to obtain an 
examination and an opinion on what effect the service-
connected disability has on the veteran's ability to work.  
Friscia, at 297.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the veteran for a VA 
examination to determine the impact his 
service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
elicit from the veteran, and record for 
clinical purposes, a full employment 
and educational history.  Based on the 
review of the claims file, the examiner 
is requested to provide an opinion as 
to whether the veteran is unable to 
obtain or maintain gainful employment 
due solely to his service- connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any non-
service-connected disorders.  

A detailed rationale for any opinions 
expressed should be provided.  If it 
cannot be determined whether the 
veteran's service-connected 
disabilities render the veteran unable 
to obtain or maintain gainful 
employment without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


